DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species VII Figures 5a-5d and 25a-30e in the reply filed on 10/25/2022 is acknowledged. The Examiner also agrees with Applicant’s arguments regarding the restriction requirement.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of Claims 27-28 and 39-40 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “for receiving a sealed package” and it is unclear if a sealed package is claimed in combination. For the purpose of examination, the limitation above is assumed to claim a sealed package in combination, as evident by further recitation of structure in combination with the rest of the claimed limitations. Clarification is respectfully requested.
Claim 22 recites the limitation “for at least one of at least one filling chamber, at least one channel, and at least one compartment” and it is unclear if the region is to accommodate additional at least one of at least one filling chamber, at least one channel, and at least one compartment or if the limitation is referring back to the elements of Claim 21. For the purpose of examination, the recited limitation is assumed to refer back to the elements of Claim 21. Clarification is respectfully requested.
Claim 25 recites the limitation “congruent” and it is unclear how the cavity and the at least one compartment are “congruent” without further clarification on their relative relation to one another. For the purpose of examination, “congruent” is assumed to be “similar in shape.” Clarification is respectfully requested.
Claims 27-28 recites the limitation “vacuum force” and it is unclear if this force is claimed in combination. Furthermore, it is unclear how this vacuum force is made and maintained without a source and if this source is claimed in combination. For the purpose of examination, the “vacuum force” is assumed to be a partial vacuum pressure created by drawing of a syringe. Clarification is respectfully requested.
Claims 39-40 appear to recite method/process steps for inspecting and it is unclear what structural limitations are being claimed. Furthermore, there is no recitation of how the inspection or the source of analyzing (e.g. equipment) therefore, for the purpose of examination Claims 39-40 are treated as method/process. Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-23, 25 and 29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Takimoto et al. (Takimoto US 7,213,702).

21: Takimoto teaches a filling system (system shown below in Figure 2), comprising: at least one body for receiving a sealed package (sealed package is assumed to be claimed in combination), the package comprising at least one filling chamber (filling chamber 14), at least one channel (channel accommodating 212 of 13), and at least one compartment (compartment within 13); at least one piercing element operable to pierce the sealed package (piercing element, bottom of 212, penetrated within 13) at an access region (access region at the top of 13); and at least one sealing member operable to seal the package (sealing member 3).

22: Takimoto teaches the claimed invention as discussed above for Claim 21 and Takimoto further teaches that the at least one body comprises a cavity for holding a package, comprising a region for at least one of at least one filling chamber, at least one channel, and at least one compartment (he body has a cavity within 4 capable of accommodating the filling chamber, channel, one compartment of Claim 21).

23: Takimoto teaches the claimed invention as discussed above for Claim 21 and Takimoto further teaches that the at least one piercing element is configured to at least one of fill content into the package and remove content from the package (the piercing element is configured to fill content into the package via 13 and remove content from 13, see Figure 3).



    PNG
    media_image1.png
    824
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    886
    626
    media_image2.png
    Greyscale


25: Takimoto teaches the claimed invention as discussed above for Claim 22 and Takimoto further teaches that the cavity and the at least one compartment are congruent (see the cavity and the compartment are congruent, similar in shape e.g. rectangular, see Figure 2).

29: Takimoto teaches the claimed invention as discussed above for Claim 21 and Takimoto further teaches that the at least one sealing member is operable to seal the at least one channel by at least one of heat sealing, pinching, linear actuation, and rotational actuation (rotational actuation of 3).

Claim(s) 21, 24, 33, 36, 40, and 47 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Larkin (US 4,548,606).

21: Larkin teaches a filling system (see filling system shown in Figures 1-6), comprising: at least one body for receiving a sealed package (body 10, for receiving package comprising 17 and 14), the package comprising at least one filling chamber (filling chamber within 17), at least one channel (channel within 11, formed by 34, see Figure 3), and at least one compartment (compartment between 34, above 49, Figure 3); at least one piercing element operable to pierce the sealed package (piercing element 53, capable of piercing the package at 48,49) at an access region (access region generally located at 21 and 34); and at least one sealing member operable to seal the package (sealing member 60 seals the package).

24: Larkin teaches the claimed invention as discussed above for Claim 21 and Larkin further teaches that the piercing element pierces the package to access the at least one filling chamber (the piercing element 53 pierces the package at 48 and 49 to access the filling chamber 17).

33: Larkin teaches the claimed invention as discussed above for Claim 21 and Larkin further teaches that the at least one sealing member is configured to seal the package while the access region is being accessed (plug 60 is able to keep a seal while 68 access through the access region, see Figure 5). 

36: Larkin teaches the claimed invention as discussed above for Claim 21 and Larkin further teaches that the at least one piercing element and the at least one sealing member are configured to pierce a plurality of access regions and perform plurality of seals in sequence (the sealing member 60 and the piercing member 53 are configured to pierce member 48 then 49).

40: Larkin teaches the claimed invention as discussed above for Claim 21 and Larkin further teaches an instrument for substantially emptying the at least one filling chamber by one of collapsing the at least one filling chamber and removing content with the at least one piercing element (instrument comprising 67 and 68, where 67 and 68 are capable of substantially emptying the filling chamber by drawing out the content through 68, thereby reducing the filling chamber, see Figure 5).

47: Larkin teaches the claimed invention as discussed above for Claim 21 and Larkin further teaches a preparation system for preparing the at least one piercing element and the access region for access by the at least one piercing element (preparation system 36, which is a removable cap capable of providing a sanitary environment preparing the piercing element 68 before access to the access region, see Figures 3-5).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 38-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takimoto et al. (Takimoto US 7,213,702).

38: Takimoto teaches the claimed invention as discussed above for Claim 21 and Takimoto further teaches an obvious method/process of inspecting content removed from the package.
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified Takimoto such that the step/process of inspecting contents removed from a package, e.g. by visual inspection to ensure that contents have been positively withdrawn.

39: Takimoto teaches the claimed invention as discussed above for Claim 21 and Takimoto further teaches an obvious method/process of inspecting content retained in the package by analyzing at least one of chemical composition, chemical concentrations, presence and concentration of particles, presence and concentration of particles larger than 50 microns, color, optical absorbance, optical reflectance, optical scattering, optical interference, pH, oxidation, conductivity, total organic carbons, and turbidity of the content 
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified Takimoto such that the step/process of inspecting contents removed from a package, e.g. by visual inspection to ensure that contents have been positively withdrawn and one of ordinary skill in the art is able to visually inspect the color of the content to verify that the  content is proper and correct for use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,028,886. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed towards a filling system having a filling chamber, a compartment, a channel, and the package being resealable, and a piercing element such as a needle or nozzle or dispenser except for a body for receiving a sealed package, which is taught by Takimoto above for Claim 21. It would have been obvious to one of ordinary skill in the art before the invention was made to provide a body to contain a sealed package in order provide further protection for the sealed package during transport and to keep the outer surface of the sealed package sanitary.

Allowable Subject Matter
Claims 26-28, 30-32, 34-35, 37, 41-46, and 48 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, pending the official response to the above noted issues, the amendment/clarifications would require further search/considerations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735